                   Case 19-11781-LSS             Doc 429        Filed 12/20/19         Page 1 of 2



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                    Chapter 11

    FURIE OPERATING ALASKA, LLC, et al., 1 Case No. 19-11781 (LSS)

                             Debtors.                         (Jointly Administered)

                                                              Sale Hearing: January 13, 2020 at 11:00 a.m. (ET)

                        NOTICE OF ADJOURNMENT OF SALE HEARING

             PLEASE TAKE NOTICE that the Sale Hearing, as defined in the Motion of Debtors for

Entry of Orders (I)(A) Approving Bidding Procedures for the Sale of the Debtors’ Assets, (B)

Approving Stalking Horse Bid Protections, (C) Scheduling an Auction for, and Hearing to

Approve, the Sale of the Debtors’ Assets, (D) Approving the Form and Manner of Notice Thereof,

(E) Approving Contract Assumption and Assignment Procedures and (F) Granting Related Relief

and (II)(A) Approving the Sale of the Debtors’ Assets Free and Clear of Liens, Claims, Interests

and Encumbrances, (B) Authorizing the Assumption and Assignment of Executory Contracts and

Unexpired Leases and (C) Granting Related Relief [Docket No. 14], has been adjourned with

permission of the Court to January 13, 2020 at 11:00 a.m. (ET) before the Honorable Laurie Selber

Silverstein, United States Bankruptcy Judge, at the United States District Court of the District of

Delaware, 824 North Market Street, 6th Floor, Courtroom No. 2, Wilmington, Delaware 19801.




1
 The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Furie Operating
Alaska, LLC (8721); Cornucopia Oil & Gas Company, LLC (9914); and Corsair Oil & Gas LLC (8012). The location
of the Debtors’ corporate headquarters and the service address for all Debtors is 188 W. Northern Lights Blvd. Suite
620, Anchorage, Alaska 99503.


47519529v1
             Case 19-11781-LSS   Doc 429   Filed 12/20/19   Page 2 of 2



Dated: December 20, 2019
       Wilmington, Delaware
                                    WOMBLE BOND DICKINSON (US) LLP

                                     /s/   Ericka F. Johnson
                                    Matthew P. Ward (DE Bar No. 4471)
                                    Ericka F. Johnson (DE Bar No. 5024)
                                    1313 North Market Street, Suite 1200
                                    Wilmington, Delaware 19801
                                    Telephone:     (302) 252-4320
                                    Facsimile:     (302) 252-4330
                                    Email: matthew.ward@wbd-us.com
                                           ericka.johnson@wbd-us.com
                                    -and-
                                    McDERMOTT WILL & EMERY LLP
                                    Timothy W. Walsh (admitted pro hac vice)
                                    Riley T. Orloff (admitted pro hac vice)
                                    340 Madison Avenue
                                    New York, New York 10173-1922
                                    Telephone:     (212) 547-5400
                                    Facsimile:     (212) 547-5444
                                    Email: twwalsh@mwe.com
                                           rorloff@mwe.com

                                    Counsel to the Debtors and Debtors in Possession




                                       2
47519529v1
